Exhibit 10.6

AMENDMENT TO AGREEMENT

This amendment (“Amendment”), effective as of lst day of June 2006, amends the
Agreement dated 30th day of September 2005 by and between Linguagen Corp., a
Delaware corporation (“Linguagen”) and Albert Einstein Healthcare Network, a
non-profit corporation in Philadelphia, PA (“AEHN”).

WHEREAS, AEHN and Linguagen entered in the Agreement to encompass use of AEHN’s
animal facilities located at 5501 Old York Road, Philadelphia, PA 19141
(“Facility”) for executing Linguagen Protocols.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto promise and agree as follows:

1.                         All capitalized terms not defined herein have the
same meaning as those in the Agreement.

2.                         The completion date of the Agreement shall remain the
same as set forth in the Agreement.

3.                         Exhibit C of the Agreement, the Section entitled
Other is amended to include the following:

Additional rental space — Room Al09 (Approx. 8’x 10’)                   80 sq.
ft.

Cost per sq. ft. - $25.00 / sq. ft. / year or $166.67 per month

4.                         Any and all provisions of the Agreement not expressly
modified hereby shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties have executed this Amendment.

Accepted and Agreed to by:

Linguagen Corp
2005 Eastpark Boulevard
Cranbury, NJ 08512-3515

 

Albert Einstein Healthcare Network
5501 Old York Rd.
Philadelphia, PA 19141

 

 

 

 

 

 

/s/ Scott Horvitz

 

/s/ Mary Klein

Scott Horvitz

 

Mary Klein, Ph.D.

Chief Financial Officer

 

Director, Office of Research and Tech. Dev.

 

 

 

 

 

 

6/6/06

 

6/8/06

Date

 

Date

 


--------------------------------------------------------------------------------